Title: Thomas Jefferson to Louis H. Girardin, 9 January 1814
From: Jefferson, Thomas
To: Girardin, Louis Hue


          
              Jan. 9. 14.
            Th: Jefferson presents his compliments to M. Girardin and his regrets that his garden is so bare of kitchen herbs as to have but a single plant of sage, & that stripped of it’s leaves:
			 he has no translation of Quinctilian.
			 Bonne’s Atlas is
			 sent by the bearer.
          
          
            P.S. T. Jefferson Randolph is in Richmond, but expected home daily.
          
        